Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 39-42 are under consideration in this application.
             Claims 43-49 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 19, 2021 is acknowledged.  The traversal is on the ground(s) that there is no burden at all on examiner to search all the inventions.. This is not found persuasive because the reasons have been clearly set forth in the previous Office action.  Applicants’ own claims and specification clearly demonstrate that the claimed compound can be made multiple processes using different reactants, reagents, etc. Applicants have failed to present any cogent reasons as to why the different inventions lack unity of invention.  
The requirement is still deemed sound and proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using dimethyl sulfoxide as the solvent and water as the anti-solvent does not reasonably provide enablement for any and all solvents and anti-solvents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The specification fails to purify the compound of formula-1 using other solvents and anti-solvents as recited in steps (a)-(c) of claim 39.
The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation. Applicants are referred to In re Fouche, 169 USPQ 429 CCPA 1971, MPEP 716.02(b).  
            There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The nature of the invention
        The nature of the invention is the purification of brexpiprazole and then obtaining a pure compound using any and all unknown solvents and anti-solvents.
State of the Prior Art
          Predicting the formation of pure compounds is difficult.  
The amount of direction or guidance and the presence or absence of working examples
          The working examples in the specification only employ dimethyl sulfoxide and water in the purification process.
The breadth of the claims   
             The breadth of the claims is drawn to the purification of brexiprazole to form a pure compound using any solvents and anti-solvents.
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of purifying of brexpiprazole.
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application.  
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 39-41 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
            The terms “solvents” and “anti-solvents” are not defined in the claims.

            The claims measure the invention.  United Carbon Co. V. Binney & Smith Co., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).   
             The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.       
             The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15. 
Allowable Subject Matter
             The prior art does not disclose or make obvious the claimed process.  The closest prior art reference, WO 2006/112464, does not the claimed process.
Claim 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 as set forth in this Office action.
Claims 40 and 41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
July 30, 2021